PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/827,246
Filing Date: 23 Mar 2020
Appellant(s): COOPER et al.



__________________
Michael Locklar
Registration No. 44,878
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 16, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Against the rejection of claims 1, 2, and 6-8, the appellant argues that claims 1, 2, and 6-8 are improperly rejected under 35 U.S.C. § 103 because the combination of U.S. Patent Publication No. 2015/0193726 (Simmons), U.S. Patent Publication No. 2013/0151374 (Sims), U.S. Patent Publication No. 2011/0227709 (Story), and U.S. Patent No. 5,373,282 (Carter) is improper.
Independent claim 1 recites, among other elements:
using the collected vehicle information received by the receiver to perform at least one of the following:
…

ii) display aggregated data about multiple vehicles, wherein the aggregated data comprises aggregated data received from multiple transmitters and the aggregated data that is displayed is selected from the group consisting of reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time

The Examiner combines Simmons and Sims for aggregate data, stating:
Sims, in the same field of methods for managing an automobile dealership ([0007]), teaches a dealer-to-dealer social marketplace platform for aggregating item inventories and providing the items to potential buyers, sellers, dealers, traders, wholesalers, and/or retailers ([0007]), wherein the platform displays aggregated data about multiple vehicles ([0033], [0040]) for the benefit of enabling a user to search a database of aggregated vehicle information according to filter parameters in a search query and receive a displayed list of vehicles with associated vehicle parameter information ([0040]).


Applicant disagrees. The Examiner has provided no reason why a person wishing to purchase a car would be interested in displays of “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time.” One of ordinary skill in the art would not be motivated to combine Simmons and Sims.
	Regarding this argument, the Final Rejection cites Sims to teach the limitation, “display aggregated data about multiple vehicles,” recited by claim 1, which Simmons, the primary reference, does not disclose.  In making the combination of Sims with Simmons, the Final Rejection states that this combination would be “for the benefit of enabling a user to search a database of aggregated vehicle information according to filter parameters in a search query and receive a displayed list of vehicles with associated vehicle parameter information ([0040]).”  (Final Rejection, page 4)  Sims provides this motivation explicitly in paragraph [0040], which states:
As noted above, the inventory module 148 may aggregate information associated with multiple vehicles from multiple inventories. In some examples, a user 102 may then enter a search query into a search field of the platform module 146 to request a list of vehicles from the aggregated information that matches the search query. In response to the search request, the platform module 146 may conduct a search of the aggregated information and return a list of vehicles with associated vehicle information, icons (e.g., a “thumb score,” a meter, a group indicator, etc.), and/or vehicle values. Further, the platform module 146 may also be configured to receive a filter and/or a ranking parameter for filtering and/or ranking the search results. For example, a filter parameter or a ranking parameter may include a network, a group, a dealer identifier, an associate identifier, a trust level, a relationship, a vehicle type, a vehicle make, a vehicle model, a vehicle color, a vehicle mileage, and/or a vehicle condition. That is, the search results may be refined, filtered, and/or ranked based on any one or a combination of these parameters. Additionally, in some examples, the filtering and/or ranking parameters may be weighted such that some parameters have more influence on the filtering and/or ranking. 

(US 2013/0151374 A1, [0040]; emphasis added to identify particularly relevant portions) The ability to perform a filtered search of an aggregation of vehicle information, as taught in paragraph [0040] of Sims, would enhance the system and methods for the management of vehicles on a car dealer lot and for customer relation management ([0011]), as disclosed by Simmons.  For at least the foregoing reasons, paragraph [0040] of Sims provides valid motivation for the combination of Sims with Simmons.
The appellant’s argument does not address paragraph [0040] of Sims.  The appellant’s failure to address paragraph [0040] constitutes a tacit concession that paragraph [0040] provides valid motivation for the combination of Sims with Simmons.  Instead, the appellant argues:
The Examiner has provided no reason why a person wishing to purchase a car would be interested in displays of “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time.”

Paragraph [0040] of Sims, on which the Final Rejection relies for motivation to combine Sims with Simmons, does not refer to “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time.”  Therefore, the motivation for the combination of Sims with Simmons, being based on paragraph [0040] of Sims, also does not refer to, “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time.”
	The above-quoted language in the appellant’s argument appears in claim 1, which recites in relevant part:
e)    using the collected vehicle information received by the receiver to perform at least one of the following:

i)    identify and display the location of at least one of the multiple vehicles having a desired detail, and

ii)    display aggregated data about multiple vehicles, wherein the aggregated data comprises aggregated data received from multiple transmitters and the aggregated data that is displayed is selected from the group consisting of reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time.

(claim 1, emphasis added to identify the referenced language)  By arguing that the motivation for the combination of Sims with Simmons must demonstrate that “a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” the appellant is mistakenly implying that the Final Rejection cites Sims to teach aggregated data “selected from the group consisting of reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time.”  Contrary to the appellant’s argument, the Final Rejection cites Sims solely to teach, “display aggregated data about multiple vehicles.”  (See Final Rejection, page 3)  As demonstrated above in the review of paragraph [0040], Sims teaches that limitation.
	The Final Rejection cites Simmons, Story, and Carter for the limitations:
selected from the group consisting of reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time.

(claim 1)  The citations of Simmons, Story, and Carter in the Final Rejection show that those references disclose and teach the above-quoted limitations.  Simmons discloses reports on which vehicles have low battery voltage; Story teaches reports on which vehicles have low fuel; and Carter teaches reports on which transmitters have not reported for a pre-determined period of time.  All the referenced limitations having been disclosed and taught by the combination of Simmons, Story, and Carter, there is no need for Sims, in particular, to provide motivation why “a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” as the appellant argues.  
Simmons, Story, and Carter having disclosed and taught all the claimed types of reports, the platform of Sims can display those reports, whether the reports pertain to vehicles having low fuel, vehicles having low battery voltage, or transmitters that have not reported for a pre-determined period of time.  The platform of Sims comprises extensive functionality to aggregate and search for vehicle information.  Sims does not limit the type of vehicle information the platform will aggregate.  Sims broadly teaches that the platform will “aggregate information associated with multiple vehicles from multiple inventories.”  ([0040])  If databases include low fuel reports, low battery reports, or information about transmitters that have not reported for a predetermined period of time, the inventory module of Sims will aggregate all that information.  The user can then devise a search query of the aggregated information for a list of vehicles that match the search query.  ([0040])  In response to the query, the platform module will return a list of vehicles with associated information.  ([0040])  The platform can refine, filter, and/or rank the search results based on any one or a combination of search parameters.  ([004]0])  
The foregoing teachings show that the platform of Sims can display “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time,” as recited by claim 1.  Nevertheless, the motivation for the combination of Sims with Simmons need not address the question “why a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” as the appellant argues.  The motivation for the combination of references under 35 U.S.C. §103 is sufficient if it provides a reason why one of ordinary skill in the art at the time of the effective filing date of the application would have recognized an advantage from combining the secondary reference with the primary reference.  As explained above, Sims discloses motivation for its combination with Simmons by teaching the ability to perform a filtered search of an aggregation of vehicle information, as explained in paragraph [0040], that would enhance the system and methods for the management of vehicles on a car dealer lot and for customer relation management ([0011]), as disclosed by Simmons.
Even assuming, solely for the sake of argument, the relevance of the appellant’s question “why a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” the appellant’s argument is invalid.  As the Final Rejection explains, the motivation for the combination of Sims with Simmons, which is provided in paragraph [0040] of Sims, is not limited to a potential purchaser of a vehicle, as the appellant argues. On the contrary, Sims refers to a “user” of the system. As taught by Sims, users comprise buyers, sellers, dealers, traders, wholesalers, and/or retailers.   ([0007])  The fact that Sims teaches a system by which sellers, dealers, wholesalers, and retailers could (in combination with Simmons, Story, and Carter) search aggregated vehicle information to retrieve a list comprising “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time” is sufficient motivation for the combination of Sims with Simmons, which discloses new car dealer vehicle inventory and customer relationship management systems and methods therefor ([0003]).  The ability to search aggregated vehicle databases to retrieve a list of such vehicle information would assist vehicle sellers, dealers, wholesalers, and retailers in the management of their vehicle inventory by identifying vehicles that need maintenance or repair or that potentially have been stolen or used for an unauthorized purpose by an employee of the dealership.  That search ability would also assist vehicle sellers, dealers, wholesalers, and retailers in determining the price for the purchase and sale of vehicles.    
Nevertheless, even were the term “user” limited to mean only potential purchasers, as the appellant argues, the motivation to combine Sims with Simmons would still apply. A potential purchaser would benefit from knowing which vehicles on a car lot have low fuel, low battery voltage, or have not reported for a pre-determined period of time. The low fuel and low battery voltage of a vehicle are relevant information by which a potential purchaser could evaluate a vehicle’s maintenance history and sale price.  A vehicle with a full tank of gas should fetch a higher sale price than the same vehicle with only a small fraction of a tank of gas.  Moreover, a partial tank of gas could indicate a leak in the gas tank, which would require repair and reduce the value of the vehicle.  Similarly, a low battery can indicate either that the battery has not been kept fully charged, which indicates poor maintenance, or that the battery cannot hold its charge, either because it is old or because it is defective, which would reduce the value of the battery, thereby reducing the price of the vehicle.  Information whether a vehicle has not reported for a pre-determined period of time is information by which a potential purchaser would be alerted that the vehicle may be lost or stolen, thereby not being available for sale, or that the vehicle has been misused by an employee of the dealership, which would reduce the value of the vehicle.
Most fundamentally of all, regarding the motivation for the combination of Sims with Simmons, it is irrelevant “why a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” as the appellant argues.  It is irrelevant because the claims do not refer to a person wishing to purchase a car.  Claim 1 recites in its preamble, “[a] method for managing an automobile dealership ….”  The claims do not mention a person, customer, or user or buying, selling, purchasing, or leasing a car.  Because the claims do not include these limitations, the appellant’s argument is reading into the claims limitations not recited by the claims.
Against the rejection of claims 1, 2, and 6-8, the appellant further argues that the Examiner argues:
On the contrary, Sims refers to a “user” of the system. As taught by Sims, users comprise buyers, sellers, dealers, traders, wholesalers, and/or retailers ([0007]). The fact that Sims teaches that dealers, buyers, and retailers would be interested in “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time” is sufficient motivation for the combination of Sims with Simmons, which discloses new car dealer vehicle inventory and customer relationship management systems and methods therefor ([0003]).

Applicant disagrees. The mere recital of users in Sims being buyers, sellers, dealers, traders, wholesalers, and retailers fails to cure this defect as it does not provide a motivation for why such a user would be interested in the recited displays in the case that the user is a potential buyer.
Regarding this argument, the teaching in Sims that users of the platform comprise potential buyers, sellers, dealers, traders, wholesalers, and/or retailers ([0007]) demonstrates explicitly that the platform is designed for use by potential buyers, among others.  Being designed for potential buyers to use, the platform indicates that potential buyers would be interested in the information collected, searched, refined, filtered, and/or ranked by the platform.  ([0040])  As explained above in detail, the combination of Sims with Simmons, Story and Carter would enable the platform of Sims to display “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time,” as recited by claim 1. 
Even assuming, solely for the sake of argument, the relevance of the appellant’s question “why a person wishing to purchase a car would be interested in displays of ‘reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time,’” and even were the term “user” limited to mean only potential buyers, as the appellant argues, the motivation to combine Sims with Simmons would still apply.  A potential buyer would benefit from knowing which vehicles on a car lot have low fuel, low battery voltage, or have not reported for a pre-determined period of time. The low fuel and low battery voltage of a vehicle are relevant information by which a potential purchaser could evaluate a vehicle’s maintenance history and sale price.  A vehicle with a full tank of gas should fetch a higher sale price than the same vehicle with only a small fraction of a tank of gas.  Moreover, a partial tank of gas might indicate a leak in the gas tank, which would require repair and reduce the value of the vehicle.  Similarly, a low battery can indicate either that the battery has not been kept fully charged, which indicates poor maintenance, or that the battery cannot hold its charge, either because it is old or because it is defective, which would reduce the value of the battery, thereby reducing the price of the vehicle.  Information whether a vehicle has not reported for a pre-determined period of time is information by which a potential purchaser would be alerted that the vehicle may be lost or stolen, thereby not being available for sale, or that the vehicle has been misused by an employee of the dealership, which would reduce the value of the vehicle.
Against the rejection of claims 1, 2, and 6-8, the appellant further argues that the Examiner argues:
Nevertheless, even were the term “user” limited to mean only potential purchasers, as the applicant argues, the motivation to combine Sims with Simmons would still apply.  A potential purchaser would benefit from knowing which vehicles on a car lot have low fuel, low battery voltage, or have not reported for a pre-determined period of time.  The low fuel and low battery voltage of a vehicle are relevant information by which a potential purchaser could evaluate a vehicle's maintenance history and sale price. Information whether a vehicle has not reported for a pre-determined period of time is information by which a potential purchaser would be alerted that the vehicle may be lost or stolen, thereby not being available for sale.

Applicant disagrees. The Examiner’s assertion is not based on any teaching or suggestion from the cited references and is not relevant to the question as to whether Simmons and Sims are properly combinable.  Instead, the Examiner relies upon ad hoc hindsight reconstruction of the cited references to support the overall technical conclusion cited as motivation to combine the references.
Regarding this argument, the appellant makes an irrelevant argument, as explained above in detail, by contending that the motivation for the combination of Sims with Simmons must demonstrate why a person wishing to purchase a car would be interested in displays of “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a predetermined period of time.”  Nevertheless, in the above responses to the previous arguments, the examiner has provided a thorough analysis of the appellant’s argument on its merits for the sake of explaining completely why the argument is invalid and why the combination of Sims with Simmons is valid.  The responses to the previous arguments are also responsive to this argument.
Contrary to the appellant’s claim that the Examiner’s response is not based on any teaching or suggestion from the cited references, the Examiner’s response is based on paragraphs [0007] and [0040] of Sims and a common sense analysis of how a potential buyer would use the platform, as has been shown in detail in the above responses to the previous arguments.  Being based on the teachings of the text of Sims, the Examiner’s response does not constitute an ad hoc hindsight reconstruction of the references.  The motivation for the combination of Sims with Simmons is provided in paragraph [0040] of Sims, which does not involve, “reports on which vehicles have low fuel, reports on which vehicles have low battery voltage, and reports on which transmitters have not reported for a pre-determined period of time,” as recited by claim 1.  The Final Rejection cites Simmons, Story, and Carter, not Sims, to teach the above-quoted limitations.  Considerations of what would interest a person wishing to purchase a car are irrelevant.  See the above responses to the previous arguments for detailed explanations of these matters.
 Against the rejection of claims 1, 2, and 6-8, the appellant further argues that with respect to Story, the Examiner states:
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Story with the method of the above combination because that would have enabled the method to enable one or more operators at a service facility to utilize a computer system to collect, organize, and prepare reports from the collected vehicle parameter data.

The present claims are directed to vehicles in a dealer’s inventory, not cars waiting to be serviced, as in Story. Thus, what an operator a service facility would or would not do is not relevant to the present claims.
Regarding this argument, Story teaches, “a system for tracking and securing the vehicle inventory of a vehicle dealership or storage facility.”  (US 2011/0227709 A1, [0006]; emphasis added)  Story also teaches a method for operating the system.  ([0024]; FIG. 6)  The Final Rejection states that Story is “in the same field of methods of managing an automobile dealership,” (Final Rejection, page 5).  Although Story mentions a service facility, the service facility mentioned by Story is not a service garage associated with a car dealership or even an independent automobile service garage, but rather a service facility associated with the invention of Story, where one or more operators collect and process the navigation and data signals received ([0019]).  The service facility of Story acts in the service of a vehicle dealership or storage facility ([0023]). 
Nevertheless, even were the stated motivation limited to an automobile service garage, it would still be applicable. Automobile dealers typically operate a service garage to prepare new cars for sale and to provide maintenance and repair services to customers after the purchase of a vehicle.
Against the rejection of claims 1, 2, and 6-8, the appellant further argues that the Examiner argues:
Story teaches vehicle inventory and security systems. ([0002]) Story does not limit the invention to vehicle service facilities. On the contrary, Story teaches a system for tracking and securing the vehicle inventory of a vehicle dealership or storage facility. ([0006]) Therefore, contrary to the applicant's argument, the stated motivation is applicable to a vehicle dealer's inventory.

Applicant disagrees. Although paragraph [0006] of Story mentions vehicle dealerships and storage facilities, the methods described by Story are directed to service facilities as stated above. The only discussion of a dealership or storage facility in the Written Description of Story makes this distinction clear, stating, “A contract service facility 30 is shown in box 112 which records the various ordering data into a data base, records the navigation data and data parameters sent by the plurality of installed wireless security apparatus 20, maintains the data base, and is responsible for generating reports for various dealerships, storage facilities and financial institutions.”  Story, paragraph [0023], Thus, any vehicles described in Story are at a service facility and not at a dealership as alleged by the Examiner.
The Examiner further argues, “Nevertheless, even were the stated motivation limited to a service facility, it would still be applicable.  Automobile dealers typically operate a service garage to prepare new cars for sale and to provide service to customers after the purchase of a vehicle. The teachings of Story would be relevant to a typical auto dealer to provide reports regarding vehicles receiving service.”  Applicant disagrees. In paragraph [0023], as discussed above, Story distinguishes between contract service facilities and dealerships.  Story does not describe a dealership as proposed by the Examiner, and the Examiner provides no basis for the naked assertion of technical fact that the methods described by Story for interaction between a contract service facility and a dealership, storage facility, or financial institution are applicable to a dealership-operated service facility.
Regarding this argument, the response to the previous argument is also responsive to this argument.  Although Story mentions a service facility, the service facility mentioned by Story is not a service garage associated with a car dealership or even an independent automobile service garage, but rather a service facility associated with the invention of Story, where one or more operators collect and process the navigation and data signals received ([0019]).  The service facility of Story acts in the service of a vehicle dealership by “generating reports for various dealerships” ([0023]). 
Against the rejection of claim 2, the appellant argues that claim 2 is improperly rejected under 35 U.S.C. § 103 because the combination of Simmons, Sims, Story, and Carter does not teach providing a third detail for a vehicle having a running engine, nor would providing such a third detail be obvious in light of the combination.
Claim 2 recites:
The method of claim 1 further comprising:

determining which of the multiple vehicles have a running engine; and
for each of the vehicles having a running engine, using the vehicle information module to provide a third detail selected from the group consisting of alternator voltage, engine RPMs, vehicle speed, run time since engine start, and distance traveled.

In rejecting claim 2, the Examiner cites Simmons paragraph [0052]:
In the parked state 730 one of the two main operational states of the in-vehicle module 108 while in owner mode. This state corresponds to the time between engine run sessions. In this state the OBDII subsystem of the in-vehicle unit 108 is in sleep mode to lower power consumption, but it is configured to wake up upon engine start (ignition on). This is monitored by the in-vehicle unit's 108 power management system 203. Upon entering the parked state 730 the in-vehicle module 108 captures data on a set of parameters comprising the end of the trip info (ETI) and provides the data to the bus data logger 212. ETI may consist of odometer reading, GPS position, VIN and others. The ETI is transmitted to the smart phone 109 and stored within the logger memory 212 of the in-vehicle unit 108.

Nothing in paragraph [0052] of Simmons teaches the if-then statement of claim 2. i.e., if the vehicle is running, then use “the vehicle information module to provide a third detail selected from the group consisting of alternator voltage, engine RPMs, vehicle speed, run time since engine start, and distance traveled.” Simmons paragraph [0052] teaches that certain information is logged when the vehicle is not running (parked state).
The Examiner further argues:
[C]laim 2 recites, in relevant part, "for each of the vehicles having a running engine, using the vehicle information module to provide a third detail selected from the group consisting of alternator voltage, engine RPMs, vehicle speed, run time since engine start, and distance traveled." It is noted that claim 2 does not recite that the vehicle information module provides "a third detail" while the vehicle engine is running. The cited passage of Simmons discloses that the system monitors whether the vehicle engine is running or not running. The cited passage of Simmons also discloses that for vehicles with a running engine, the system provides "a third detail" after the vehicle engine stops. The foregoing disclosures are sufficient to read on the limitations of claim 2.

Applicant disagrees. The implication raised by the Examiner that Sims and Simmons teach the recited element because they may provide information at a later time than when the engine of the vehicle is no longer running is not comparable to the operations recited by claim 2 of the present Application. As discussed above, any such transmission is by definition provided for a vehicle that is not running at the time of the transition. Therefore, neither Sims nor Simmons teaches the claimed operation wherein the third detail is provided for a vehicle with a running engine.
Regarding this argument, the Final Rejection explains that claim 2 recites, in relevant part, “for each of the vehicles having a running engine, using the vehicle information module to provide a third detail selected from the group consisting of alternator voltage, engine RPMs, vehicle speed, run time since engine start, and distance traveled.”  It is noted that claim 2 does not recite that the vehicle information module provides “a third detail” while the vehicle engine is running.  The language of claim 2 is broad enough to encompass the meaning that “a vehicle having a running engine” means that the vehicle has an engine that runs, or in other words, an engine that is in working order.  The phrase, “having a running engine” expresses the existential state that the vehicle has an engine that runs but does not specify when the engine is running.  The claim language does not unambiguously recite that the “third detail” is provided while the engine is running.
Simmons discloses that the system monitors whether the vehicle engine is running or not running. ([0052])  Simmons also discloses that for vehicles with a running engine, the system provides a third detail after the vehicle engine stops.  ([0052])  The odometer reading and GPS position read on the limitation of “distance traveled.”  ([0052])  The foregoing disclosures are sufficient to read on the limitations of claim 2.
Moreover, even were the interpretation of the claim strictly limited to mean that a third detail is provided only while the engine is running, as the appellant argues, the third detail is selected from a group.  Not all the items in that group pertain to a running vehicle, so whether the vehicle is running does not have criticality for the claim.
Against the rejection of claims 3 and 5, the appellant argues that Claims 3 and 5 depend from claim 1 and for the same reasons described above with respect to claim 1, are not obvious. Additionally, for the reasons discussed herein above, the combination of Simmons, Sims, Story, and Carter is improper. Corn fails to cure the defects of the prior combination, and the combination of Simmons, Sims, Story, Carter, and Corn is also improper.
Regarding this argument, the above responses to the previous arguments are also responsive to this argument.
Against the rejection of claims 3 and 5, the appellant further argues that the Examiner Argues:
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Corn with the method of the above combination because that would have enabled the method to alert a lender when location parameters are exceeded without explanation or prior authorization.

Applicant disagrees. There is no lender in the claims - the claims are directed to managing dealer inventory, not keeping track of people who take cars without the permission of the lender. Thus, whether a person violates his or her lease is not relevant to the present claims and it would not be obvious to combine Corn with the other cited references. The Examiner has therefore failed to provide a proper basis for the combination of references.
Regarding this argument, the appellant correctly avers that “[t]here is no lender in the claims - the claims are directed to managing dealer inventory, not keeping track of people who take cars without the permission of the lender,” but the validity of the combination of Corn with the other references does not depend strictly on the content of the claims.  Nevertheless, if the validity of the combination of Corn with the other references did depend strictly on the content of the claims, then Corn passes that test because Corn teaches, “an automated system for tracking vehicles, trailers, and boats, and for providing certain information about those products to their manufacturers, dealers, lenders and users” (US 2011/0279283 A1, [0003]; emphasis added).  Tracking a dealer’s vehicles is an aspect of managing dealer inventory.  Furthermore, the process of “keeping track of people who take cars without the permission of the lender” is also an aspect of tracking dealer inventory,” as Corn teaches ([0050], [0052]; and see below).
The appellant further argues that “whether a person violates his or her lease is not relevant to the present claims,” but the motivation for the combination of Corn with the other references does not involve whether a person violates his or her lease.  On the contrary, the Final Rejection states that the motivation for the combination of Corn with the other references is “for the benefit of enabling the system to alert the lender when location parameters are exceeded without explanation or prior authorization ([0051]),” which does not pertain to the leasing of vehicles. 
Against the rejection of claims 3 and 5, the appellant further argues that the Examiner further argues:
automobile dealerships maintain their inventory of vehicles with borrowed money. Therefore, if a loan agreement includes location parameters, a lender would want to know when those parameters have been exceeded. A lender could condition loans on being provided with notification when location parameters have been exceeded.

Applicant disagrees.  As stated by the Examiner, Corn is directed to alerting a lender as to the position of a tracked vehicle. Corn does not describe any responsibility or interest of an automobile dealership to track an agreement between a lender and a customer of that lender. Corn also fails to teach the proposed circumstance where a lender conditions loans on being provided with notifications by a customer thereof. Such notification would instead render the alerting operations taught by Corn and cited by the Examiner unnecessary as customer-provided location alerts would obviate the need for the lender to use the system proposed by Corn to receive such notifications. Thus, the combination is improper. The Examiner’s proposed combination is incompatible with the system taught by Corn as the relevant parties to the notification system are modified beyond to the extent that the alerting system of Corn is no longer operable for its intended purpose since the proposed system relies upon the lendee to self-report when location parameters have been exceeded.
Regarding this argument, the Final Rejection explains that automobile dealerships maintain their inventory of vehicles with borrowed money.  Therefore, if a loan agreement includes location parameters, a lender would want to know when those parameters have been exceeded.  A lender could condition loans on being provided with notification when location parameters have been exceeded.  For the foregoing reasons, the motivation to combine Corn with the combination of other references is valid.
The appellant’s argument is based on the incorrect assumption that the Final Rejection predicates the combination of Corn with Simmons, Sims, Story, and Carter on a representation that Corn is in the same field of endeavor as that combination.  Contrary to that assumption, the Final Rejection states that Corn is “addressing the same problem of how to track the location of a vehicle.”  (Final Rejection, page 7; emphasis added)   Consistent with that representation, Corn teaches, “an automated system for tracking vehicles, trailers, and boats, and for providing certain information about those products to their manufacturers, dealers, lenders and users.”  (US 2011/0279283 A1, [0003]; emphasis added)
Contrary to the appellant’s assertion that Corn does not describe any responsibility or interest of an automobile dealership to track an agreement between a lender and a customer of that lender, Corn teaches:
In some states, retail sellers (e.g., dealers) can also be subject to such or similar consumer protection laws.  Therefore, the capabilities of the present invention would be helpful to them as well.  Dealers would also receive other benefits from the present invention including, but not limited to: (i) automated population of some warranty claim form fields; (ii) inventory location information (which would be particularly useful for large dealerships); (iii) instant information on customers as they enter the dealer's facility for service; and (iv) instant information on customer's products as they enter the dealer's facility for service.

([0016]; emphasis added) …

A second major aspect of the invention relates to automating the lender auditing process.  Many, if not all, retail sellers of vehicles, trailers, boats and equipment finance their inventories with funds provided by wholesale lenders.  These lenders have a security interest in the merchandise and the retailer is legally obligated to (i) keep the collateral on its premises and (ii) pay off the loan immediately upon sale of the secured chattel.  To protect and monitor their loan collateral, lenders regularly send auditors to the borrowers' facilities to inspect inventory.  This is a cumbersome and expensive process that is difficult for both the lender and the borrower.  Moreover, the accuracy of hand counting inventory is often confounded and complicated by various factors outside the lender's control.  Therefore, it would be highly desirable to automate the audit process using electronic means.  Such electronic means would be more accurate and efficient than the current manual process and it could be far less expensive.  The present invention would provide this capability as it could monitor the position of products in dealer inventory, electronically notify lenders as products leave the inventory premises, and allow for Internet interactivity.  The present invention provides that capability.

([0048]; emphasis added) …
[0050] In one embodiment, the system on each RV is programmed to “reside” within a geo-fence around the dealer's place of business.  A geo-fence, in general, is a virtual perimeter for a real world geographic area, which might be by way of example, for RV flooring, a radius of 1/2 mile or 1 mile from the center of the dealer's place of business.  Consequently, motion of an RV within the established geo-fence would be considered part of conventional sales activities and not reported.  On the other hand, a lender may establish alert parameters which, if not explained, would be a cause for alerting the lender of the unusual activity and perhaps constitute a breach of the loan conditions.  Such alert parameters might include a predetermined length of time the RV is outside the geo-fence and/or the distance beyond the geo-fence that the RV travels.  The length of time parameter might be set, by way of example, to 24 hours or even shorter, such as 12 hours, as test drives will not last that long.  The distance which will trigger an alert may, by way of example, be on the order of 20 miles or perhaps even less, as a typical test drive of more than a few miles would be unusual.  Still other alert parameters may be set, such as by way of example, the total mileage accumulated on the RV since it was acquired by the retailer (dealer).  In the present invention such mileage is generally not determined by reading the odometer but rather is a calculated mileage using periodic GPS readings when the RV is operating, or if the cumulative mileage is to apply only to mileage incurred outside the geo-fence then, as determined by periodic readings when the RV is outside the geo-fence.

([0050]; emphasis added) …

Similarly, a lender may login to the central system at any time to obtain a report on any and/or all vehicles that the lender has financed.  Such report may be a current update on vehicle location and/or include historical data for each vehicle.  In any event, the lender, of course, is interested in knowing about those activities with the RV which may suggest that the same has been sold, indicating that the full loan on that RV is then due.  Of course, exceeding the lender set alert parameters may also be indicative of other undesired activity, such as the unauthorized use of the RV by someone at the dealership during the week when the number of perspective RV purchasers is minimal.  On the other hand, there will of course be times when the alert parameters are exceeded for perfectly valid reasons.  By way of example, an RV dealer may have two or more locations that are a greater distance apart than allowed by the alert parameters and the dealer may want to exchange some inventory between multiple locations, or to display at an RV show at a still different, perhaps temporary, location.  This is easily accommodated with the present invention by the dealer simply sending an appropriate message to the central location to obtain permission for the exception so that an alert is not triggered by such activity, which permission may be granted with or without the lender's approval, depending on the lender's standing policy for such situations.  After the move, of course, even though a special alert was not generated, any report concerning that vehicle will show the new location thereof.  Also, the route traveled by the RV in getting to the new location may also be monitored for both unusual delays or unusual excursions, or both, which can cause an alert to be sent to the lender.

([0052]; emphasis added) …

These embodiments have been described herein with respect to the monitoring of RVs by flooring lenders to assure the lender that an RV has not been sold or is not being improperly used so that the lender may seek payment on a sale or stop any undesired activity with the RV prior to sale.  However the present invention is also applicable to any other self-propelled equipment for which a lender has provided financing to a seller.  Such equipment might include, by way of example, new and used trucks, tractors and other farming and construction equipment, as well as pleasure boats, where the value and nature of the product justifies close tracking of the same under circumstances where frequent manual taking of an inventory by the lender is difficult or not practical.

([0053]; emphasis added) The foregoing passages show that Corn explicitly teaches that an automobile dealership receives inventory location information from Corn’s system.  ([0016])  Corn further explicitly teaches that automobile dealerships “finance their inventories with funds provided by wholesale lenders.”  ([0048])  Corn further explicitly teaches that “the retailer is legally obligated to (i) keep the collateral on its premises and (ii) pay off the loan immediately upon sale of the secured chattel.”  Corn’s foregoing teachings show that an automobile dealership is legally responsible for keeping the collateral (automobiles) on its premises and paying off the loan immediately upon sale of the secured automobiles.  Because the location of a dealership’s vehicle inventory is related to the dealership’s legal obligation to repay the loan by which the dealership financed those vehicles, the dealership has a financial interest in tracking the location of its vehicles in relationship to its loan agreements.  The foregoing teachings of Corn show that an automobile dealership has both responsibility and interest to track an agreement between a lender and a customer of that lender, contrary to the appellant’s argument.  (Corn teaches that the automobile dealership, itself, is a customer of the lender.  ([0048]))  Moreover, Corn further teaches that its electronic system for tracking vehicle inventory is more accurate and efficient and far less expensive than a manual process of tracking vehicle inventory.  ([0048])  For all the foregoing reasons, the combination of Corn with the other reference would be advantageous.  The foregoing teachings of Corn are sufficient to validate the combination of Corn with the combination of Simmons, Sims, Story, and Carter.
	The appellant appears to argue that to validate the combination of Corn with the other references, the Final Rejection must show that an automobile dealership has responsibility and interest to track loan agreements between a lender and customers of the automobile dealership who borrows money from the lender to buy a vehicle from the dealership.  As the above examination of the text of Corn shows, the appellant’s argument fundamentally misunderstands the teachings of Corn, which address the financial relationship between an automobile dealership and a lender from which the dealership borrows money with which to buy the dealership’s inventory of vehicles.  Corn does not address loan agreements between a lender and customers of an automobile dealership who borrow money from the lender to buy vehicles from the dealership. 
	The appellant asserts that, “Corn also fails to teach the proposed circumstance where a lender conditions loans on being provided with notifications by a customer thereof,” but contrary to that assertion Corn teaches:
A second major aspect of the invention relates to automating the lender auditing process.  Many, if not all, retail sellers of vehicles, trailers, boats and equipment finance their inventories with funds provided by wholesale lenders.  These lenders have a security interest in the merchandise and the retailer is legally obligated to (i) keep the collateral on its premises and (ii) pay off the loan immediately upon sale of the secured chattel.  To protect and monitor their loan collateral, lenders regularly send auditors to the borrowers' facilities to inspect inventory.  This is a cumbersome and expensive process that is difficult for both the lender and the borrower.  Moreover, the accuracy of hand counting inventory is often confounded and complicated by various factors outside the lender's control.  Therefore, it would be highly desirable to automate the audit process using electronic means.  Such electronic means would be more accurate and efficient than the current manual process and it could be far less expensive.  The present invention would provide this capability as it could monitor the position of products in dealer inventory, electronically notify lenders as products leave the inventory premises, and allow for Internet interactivity.  The present invention provides that capability.

([0048]; emphasis added)

In one embodiment, the system on each RV is programmed to “reside” within a geo-fence around the dealer's place of business.  A geo-fence, in general, is a virtual perimeter for a real world geographic area, which might be by way of example, for RV flooring, a radius of 1/2 mile or 1 mile from the center of the dealer's place of business.  Consequently, motion of an RV within the established geo-fence would be considered part of conventional sales activities and not reported.  On the other hand, a lender may establish alert parameters which, if not explained, would be a cause for alerting the lender of the unusual activity and perhaps constitute a breach of the loan conditions.  Such alert parameters might include a predetermined length of time the RV is outside the geo-fence and/or the distance beyond the geo-fence that the RV travels.  The length of time parameter might be set, by way of example, to 24 hours or even shorter, such as 12 hours, as test drives will not last that long.  The distance which will trigger an alert may, by way of example, be on the order of 20 miles or perhaps even less, as a typical test drive of more than a few miles would be unusual.  Still other alert parameters may be set, such as by way of example, the total mileage accumulated on the RV since it was acquired by the retailer (dealer).  In the present invention such mileage is generally not determined by reading the odometer but rather is a calculated mileage using periodic GPS readings when the RV is operating, or if the cumulative mileage is to apply only to mileage incurred outside the geo-fence then, as determined by periodic readings when the RV is outside the geo-fence.

([0050]; emphasis added)

In one embodiment the information is acquired as follows.  When the RV is off, the system on board the RV will wake up periodically and transmit the GPS coordinate to a central location and/or database.  Typically the time period between system wakeups will be programmable, though in one embodiment the system is programmed to wake up every 8 hours for this purpose.  When the ignition of the RV is turned on, the GPS location information will be transmitted much more frequently, which may be the same or actually increased in frequency when the vehicle moves outside the geo-fence.  In any event, preferably the information transmitted is accumulated at the central location with the lender being alerted, automatically or by monitoring personnel, whenever the lender-set alert parameters are exceeded without explanation or prior authorization.  Such alerts may be, by way of example, by a prerecorded cell phone call, an email or a text message, or any combination of these communication methods.  An acknowledgement of receipt of the alert may be required, to prevent further or different alert attempts on the same alert event.

([0051]; emphasis added)

Similarly, a lender may login to the central system at any time to obtain a report on any and/or all vehicles that the lender has financed.  Such report may be a current update on vehicle location and/or include historical data for each vehicle.  In any event, the lender, of course, is interested in knowing about those activities with the RV which may suggest that the same has been sold, indicating that the full loan on that RV is then due.  Of course, exceeding the lender set alert parameters may also be indicative of other undesired activity, such as the unauthorized use of the RV by someone at the dealership during the week when the number of perspective RV purchasers is minimal.  On the other hand, there will of course be times when the alert parameters are exceeded for perfectly valid reasons.  By way of example, an RV dealer may have two or more locations that are a greater distance apart than allowed by the alert parameters and the dealer may want to exchange some inventory between multiple locations, or to display at an RV show at a still different, perhaps temporary, location.  This is easily accommodated with the present invention by the dealer simply sending an appropriate message to the central location to obtain permission for the exception so that an alert is not triggered by such activity, which permission may be granted with or without the lender's approval, depending on the lender's standing policy for such situations.  After the move, of course, even though a special alert was not generated, any report concerning that vehicle will show the new location thereof.  Also, the route traveled by the RV in getting to the new location may also be monitored for both unusual delays or unusual excursions, or both, which can cause an alert to be sent to the lender.

([0052]; emphasis added)

	The above-quoted passages of Corn show that Corn teaches that when a lender finances an auto dealer’s auto inventory, the lender requires the inventory to be kept on the premises of the auto dealership.  ([0048])  Corn’s invention electronically audits the auto dealership’s inventory of vehicles to confirm that vehicles are kept on the premises of the auto dealership and to detect when a vehicle moves beyond a perimeter of the auto dealership.  ([0048], [0050], [0051], [0052])  The electronic system notifies the lender when these events occur, and a dealer’s violation of the geographical limits could trigger repayment of the loan.  ([0050], [0051], [0052])  The dealer can avoid triggering a breach of the loan agreement by notifying the lender in advance of the movement of a vehicle.  ([0052])  The foregoing passages show that, contrary to the appellant’s argument, Corn teaches the proposed circumstance where a lender conditions loans on being provided with notifications by a customer thereof.  (The vehicle dealership, itself, is a customer of the lender.  ([0048])) 
	The appellant further argues that, “[s]uch notification would instead render the alerting operations taught by Corn and cited by the Examiner unnecessary as customer-provided location alerts would obviate the need for the lender to use the system proposed by Corn to receive such notifications.”  This argument appears to misunderstand the electronic system of Corn.  That system provides alerts both to the lender and to the vehicle dealership, which is the customer of the lender.  ([0037], [0048])  Corn’s system does not teach “customer-provided location alerts.”  (It is noted that the appellant has not provided a citation to a passage of Corn that teaches “customer-provided location alerts.”)  Moreover, Corn’s electronic system for tracking vehicle inventory is more accurate and efficient and far less expensive than a manual process of tracking vehicle inventory, so the use of Corn’s system is advantageous.  ([0048])  
	The appellant further argues that the Examiner’s proposed combination is incompatible with the system taught by Corn as the relevant parties to the notification system are modified beyond to the extent that the alerting system of Corn is no longer operable for its intended purpose since the proposed system relies upon the lendee to self-report when location parameters have been exceeded.  Contrary to this argument, the above examination of the text of Corn shows that in the combination of Corn with the other references, Corn operates according to its intended purpose as taught in the above-quoted passages.  Corn does not teach that the electronic system relies on the lendee to self-report.  Corn teaches that the system automatically notifies both the lender and the vehicle dealership of an alert when a vehicle violates the boundary conditions (see above), unless a dealership, which is a borrower, or lendee, pre-empts an alert by contacting the lender in advance of movement of a vehicle outside the perimeter established by the loan agreement.  ([0052])  Indeed, when a dealership has pre-empted an alert when moving a vehicle,
even though a special alert was not generated, any report concerning that vehicle will show the new location thereof.  Also, the route traveled by the RV in getting to the new location may also be monitored for both unusual delays or unusual excursions, or both, which can cause an alert to be sent to the lender.

([0052])  The foregoing teachings show that the system of Corn continues to report the location of a vehicle even when a dealership pre-empts an alert, which shows that the system does not rely on a lendee to self-report.   

	For all the foregoing reasons, the appellant’s argument is invalid, and the combination of Corn with the other references is valid.
Against the rejection of claim 9, the appellant argues that as stated above, the combination of Simmons, Sims, Story, and Carter is improper.  O’Neill fails to cure the defects of the prior combination, and the combination of Simmons, Sims, Story, Carter, and O’Neill is also improper.
Regarding this argument, the above responses to the previous arguments are also responsive to this argument.
Against the rejection of claim 9, the appellant further argues that furthermore, O’Neill does not teach “vehicle location is transmitted only when the transmitter is within a car lot.” O’Neill is directed to farm equipment with respect to a point of interest, not cars and car lots. O’Neill therefore does not teach the claimed determination of whether a vehicle is in a car lot or not. The Examiner argues, “[T]he Office Action cites O'Neill (US 2011/0153143 Al) to teach that the vehicle location is transmitted only when the transmitter is within a car lot.”  Because O’Neill fails to teach a car lot, the Examiner’s argument fails. 
Regarding this argument, the Final Rejection cites O’Neill to teach the limitation, “the vehicle location is transmitted only when the transmitter is within a car lot,” as recited by claim 9.  The appellant argues that O’Neill fails to teach this limitation because O’Neill is directed to farm equipment, not to a car lot.  The appellant’s argument fails to acknowledge, however, that Simmons, the primary reference for the rejection of claim 1, from which claim 9 depends, discloses a car lot ([0011]).  Because Simmons discloses a car lot in the rejection of claim 1 and because claim 9 depends from claim 1, O’Neill need not disclose a car lot.  
As cited in the Final Rejection, O’Neill teaches a system and method for improving efficiency of agricultural vehicles by generating alerts when a vehicle is a predetermined distance from an area of interest ([0002]), wherein a first computing device may cause a vehicle-mounted communication device to send data, including vehicle location, to a remote data center only if the location of the vehicle is within a geofence ([0019], [0022], [0023], [0025], [0026]) for the benefit of performing mathematical and logical operations on the data, computing a time-geofence, and sending an alert to a user ([0024]).  
The teachings of O’Neill are readily applicable to a car lot.  O’Neill teaches that “the first computing device 110 may cause the first communication device 112 to send data only if the location of the vehicle 102 is within a geofence, such as the geofence 204 of FIG. 2.”  ([0022])  O’Neill does not teach that the type of monitored vehicle is restricted to farm vehicles, rather than passenger vehicles, and does not teach that the location of the geofence is restricted to a farm, rather than a car lot.  For the foregoing reasons, the teachings of O’Neill are readily combinable with the combination of Simmons, Sims, Story, and Carter.
Against the rejection of claim 9, the appellant argues that the Examiner further argues:
The Office Action explains that O'Neill, addressing the same problem of how to track a vehicle, teaches a system and method for improving efficiency of agricultural vehicles by generating alerts when a vehicle is a predetermined distance from an area of interest ([0002]), wherein a first computing device may cause a vehicle-mounted communication device to send data, including vehicle location, to a remote data center only if the location of the vehicle is within a geofence ([0019], [0022], [0023], [0025], [0026]) for the benefit of performing mathematical and logical operations on the data, computing a time-geofence, and sending an alert to a user ([0024]).

Applicant disagrees with the applicability of these alleged teachings. The question of whether a car is in a car lot is not the same as and is not comparable to “by generating alerts when a vehicle is a predetermined distance from an area of interest” as stated by the Examiner.  Although O’Neill uses the term “area of interest” in cited paragraph [0002], O’Neill actually instead discusses determinations of distances with respect to a point of interest. “FIG. 1 illustrates a system 100 for alerting a user that a vehicle 102 will arrive at a point of interest within a predetermined time interval . . . .” O’Neill, paragraph [0018].  O’Neill defines a point of interest as, “a location where the knowledge that a vehicle 102 will arrive within a predetermined time interval is useful in some way.” Id., paragraph [0029].  The time-geofence cited by the Examiner is not a location such as a car lot, but is instead defined as, “a boundary defined by the locus of points corresponding to geographic locations where a vehicle 102 can arrive at the point of interest 202 in exactly a predetermined time interval.” Id., paragraph [0031].  O’Neill explains the purpose of such a time-geofence, stating, “Correspondingly, a vehicle 102 inside the time-geofence 206 can arrive at the point of interest 202 within the predetermined time interval and any vehicle 102 outside the time-geofence 206 cannot arrive at the point of interest 202 within the predetermined time interval.” Id. The time-geofence described by O’Neill is not a car lot as claimed and is not comparable to a car lot as argued by the Examiner. Therefore, O’Neill fails to cure the defects of Sims, Simmons, Story, Carter with respect to the elements of claim 9.
	Regarding this argument, the appellant asserts that the question of whether a car is in a car lot is not the same as and is not comparable to “by generating alerts when a vehicle is a predetermined distance from an area of interest” as stated by the Examiner.  On the contrary, the question of whether a car is in a car lot is the same and is comparable to “by generating alerts when a vehicle is a predetermined distance from an area of interest.”  In this regard, O’Neill teaches:
The geofence 204 broadly comprises a plurality of geographic locations 214 defining a boundary around the point of interest 202. The plurality of geographic locations 214 may be stored by the first computing device 110, the second computing device 116, or in a subsystem thereof, to determine the geofence 204. The geofence 204 serves as a filter wherein only vehicles within the geofence 204 are considered when computing time-geofences, such as time-geofence 206. 

(US 2011/0153143, [0030]) …

In addition, only the region bounding a vehicle location 510 is of particular importance. Thus, this and other methods of computing a time-geofence 502 may be improved by only computing regions that contain the vehicle location 510, or by only computing regions within a particular radius of the vehicle location 510. In this embodiment, the vehicle location 510 will be in one of the four regions at each recursion. The remaining three regions may be pruned and not calculated further. Then the same procedure is performed within the region bounding the vehicle's location 510. The output of this method is shown in FIG. 5. 

([0038])  The foregoing passages show that O’Neill teaches that the geofence is determined by a computer, and the computer can tailor the geographic extent of the geofence by “only computing regions that contain the vehicle location.”  By applying these teachings, O’Neill’s geofence can be tailored cover a car lot, which is “the vehicle location,” so that it determines whether a car is in the car lot, contrary to the appellant’s assertion.
The appellant contends that “[t]he time-geofence cited by the Examiner is not a location such as a car lot, but is instead defined as, “a boundary defined by the locus of points corresponding to geographic locations where a vehicle 102 can arrive at the point of interest 202 in exactly a predetermined time interval. Id., paragraph [0031] … The time-geofence described by O’Neill is not a car lot as claimed and is not comparable to a car lot as argued by the Examiner. Therefore, O’Neill fails to cure the defects of Sims, Simmons, Story, Carter with respect to the elements of claim 9.”
Contrary to the implications of the appellant’s contentions, O’Neill teaches both a geofence and a time-geofence, which are two separate types of geofence.  ([0028])  O’Neill teaches that both a geofence and a time-geofence can be configured in the same geographic area.  ([0028]; FIG. 2:  204, 206)  The Final Rejection cites paragraph [0022], which teaches a geofence, not a time-geofence, to support the rejection of the limitation that “the vehicle location is transmitted only when the transmitter is within a car lot.”  (Final Rejection, page 8) 
The Final Rejection also cites paragraphs [0024] and [0026], which mention a time-geofence.  The Final Rejection cites paragraph [0026] to teach a communication device to send data to support the statement that “a first computing device may cause a vehicle-mounted communication device to send data, including vehicle location, to a remote data center only if the location of the vehicle is within a geofence.”  (Final Rejection, page 8)  After the teachings about communications, paragraph [0026] addresses a time-geofence.  Paragraph [0026] recites:
[0026] The first communication device 112 sends the data directly or indirectly to the second communication device 114. In one embodiment, the first communication device 112 connects with the second communication device 114 over the internet using the TCP/IP protocol and uploads compressed data using the HTTP protocol. In turn, the second communication device 114 receives the compressed data and provides the compressed data to the second computing device 116. The second computing device 116 examines the data and may determine a time -geofence 206 for the vehicle 102, based at least partially on the uploaded data and based on a predetermined time interval. The second computing device 116 compares the boundary of the time -geofence 206 to the geographic location of the vehicle 102. If the vehicle 102 crosses from outside the time -geofence 206 to inside the time -geofence 206, the second computing device 116 is operable to generate an alert. 

The text of paragraph [0026] shows that computer determination of a time-geofence is an alternative the computer may determine, but paragraph [0026] does not require the determination of a time-geofence and is not limited to the determination of a time-geofence.  The Final Rejection cites paragraph [0026] for its teachings about communications, not for its teachings about a time-geofence.   
The Final Rejection cites paragraph [0024] to provide the motivation for the combination of O’Neill with the other references.  Paragraph [0024] recites:
The second computing device 116 is an electronic processing device for performing various mathematical and logical operations on data, computing a time-geofence, and sending an alert to a user. The second computing device 116 may be an electronic processor, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or any other electronic device, or combination of devices, capable of performing mathematical and logical operations on data. In one embodiment, the second computing device 116 is a server-class computer. The second computing device 116 may additionally comprise various subsystems that augment the functionality of the second computing device 116 in some meaningful way, such as the video-display subsystem or the persistent-storage subsystem described above. 

As the text shows, paragraph [0024] teaches that the second computing device comprises the functionality of computing a time-geofence, among the other functionalities of performing various mathematical and logical operations on data and sending an alert to a user.  The ability to compute a time-geofence is one advantage, among others, of combining O’Neill with the other references.  Nevertheless, paragraph [0024] does not teach that a geofence and a time-geofence are the same.
	The foregoing examination of the text of O’Neill shows that the appellant’s claim that “[t]he time-geofence described by O’Neill is not a car lot as claimed and is not comparable to a car lot as argued by the Examiner” is misplaced.  First, the Examiner has not argued that a time-geofence is comparable to a car lot.  The Final Rejection cites a geofence, not a time-geofence, to support the rejection of claim 9.  ([0022]; and see above)  Second, even were a time-geofence cited for the rejection of claim 9, such a rejection would still be valid.  O’Neill teaches that “[t]he second computing device 116 compares the boundary of the time-geofence 206 to the geographic location of the vehicle 102.  If the vehicle 102 crosses from outside the time-geofence 206 to inside the time-geofence 206, the second computing device 116 is operable to generate an alert.”  ([0026]; emphasis added)  According to this teaching, a time-geofence arranged around a car lot would generate an alert when a vehicle crosses from outside the time-geofence to inside the time-geofence, which would be inside the car lot.  Such a time-geofence would provide that “the vehicle location is transmitted only when the transmitter is within a car lot,” as recited by claim 9.  Furthermore, O’Neill teaches that “[t]he geofence 204 serves as a filter wherein only vehicles within the geofence 204 are considered when computing time-geofences, such as time-geofence 206.  ([0030]; FIG. 2:  204, 206)  In FIG. 2, O’Neill displays time-geofence 206 located inside geofence 204.   Therefore, were a geofence arranged around a car lot, and were a time-geofence also included, the time-geofence would be inside the geofence, which would place the time geo-fence inside the car lot.  Any vehicle that were to cross the time-geofence, thereby triggering an alert, would be inside the car lot, so “the vehicle location is transmitted only when the transmitter is within a car lot,” as recited by claim 9.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN F MORTELL/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        
/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.